DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 12/6/2021
The Amendments place claims 1 and 19 (along with claims dependent therefrom) in condition for allowance, for the reasons below.
The Amendments present claims 6 and 12 (and subsequently dependent claims 7-8, 10-11, 13, 15, and 17-18) in a new scope. As necessitated by these Amendments, Claims 6, 8, 10, 12, 15, and 17 are newly rejected over Esche (US 20040010848), claims 11 and 18 are newly rejected over Esche in view of Brattoli et al (US 5934325), while claims 7 and 13 are now indicated as allowable, as presented below. 
As the status of the claims have dramatically changed since the previous Action, the applicant’s arguments have been fully considered but are deemed moot as they do not apply to the current rejection(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 10, 12, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esche (US 20040010848).

Regarding claim 6, Esche (FIGs 1-8) discloses “A cartridge seat assembly comprising: 

one or more inlet lines (134, 136) attached to an inlet (left or right 145) of the cartridge seat; 
a spout bearing (32, 40), and 
a flexible tube (16, 138, 42) having a first end (lower end) attached to an outlet of the cartridge seat (socket for 138 in FIG 4), and a second end (top end, 42) of the flexible tube configured to be slidably attached (sliding pivot via 36) within the spout bearing (32, 40) coupled to a faucet spout (12), wherein the spout bearing (32, 40) includes a lead in angle (top end of 32 is understood to have a flared opening at the top end in FIG 7) to accept the flexible tube (accepts 36).”

Regarding claim 8, Esche (FIGs 1-8) discloses “wherein the spout bearing (32, 40) forming forms a dynamic seal (41) to the faucet spout, the faucet spout (12) rotatably attached to the faucet body (18) (understood, at least when pulled out, that 12 can be rotated to varying degree relative to 18).”

Regarding claim 10, Esche (FIGs 1-8) discloses “wherein the spout bearing is attached to the faucet body (18) by a threaded retainer ring (32 is threaded to 28 [read on “threaded retainer ring”], which is retained [read on “attached”] by 44, 14) (claim is not seen to require the bearing to be directly threaded to the faucet body).”

Regarding claim 12, Esche (FIGs 1-8) discloses “A faucet (FIG 1) comprising: 
a faucet assembly comprising: 
a substantially vertically oriented faucet body (14, 18 understood to be “substantially vertical” as 18 and the right half of 14 are vertical, claim not seen to require the faucet body to be completely vertical); 

a rigid spout (12, while the mechanism of Esche is not rigid, the spout itself it understood to be structurally rigid as it has a rigid body) rotatably attached to the faucet body (understood, at least when pulled out, that 12 can be rotated to varying degree relative to 18), the rigid spout having an interior defining a fluid path (path through 12); and 
a cartridge seat assembly (FIGs 4-5) comprising: 
a cartridge seat (78) configured to be attached to the faucet body and the valve cartridge (see FIG 4); 
one or more inlet lines (134, 136) attached to an inlet (left or right 145) of the cartridge seat;
a flexible tube (16, 138, 142) having a first end (lower end) attached to an outlet of the cartridge seat (socket for 138 in FIG 4) and a second end (top end) in fluid communication with the rigid spout (see FIG 7); and
 a spout bearing (32, 40), wherein the spout bearing forms a sealing engagement to the interior of the rigid spout (via 41) and is configured to receive the flexible tube (see FIG 7), and wherein the spout bearing has a ramped surface (top end of 32 is understood to have a flared opening at the top end in FIG 7) positioned at a lowermost opening (top opening of 32; “lowermost” in this case understood to be a matter of perspective as there are no other relative structures to this bearing opening; furthermore, 32 is capable of being flipped upside-down when 12 is pulled out, making it the lowermost opening) to accept the flexible tube (see FIG 7).”

Regarding claim 15, Esche (FIGs 1-8) discloses “wherein the flexible tube forms a sealing connection (via 41) to the spout bearing (see FIG 7).”

Regarding claim 17, Esche (FIGs 1-8) discloses “wherein the spout bearing is attached to the faucet body (18) by a threaded retainer ring (32 is threaded to 28 [read on “threaded retainer ring”], which is retained [read on “attached”] by 44, 14) (claim is not seen to require the bearing to be directly threaded to the faucet body).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esche in view of Brattoli et al (US 5934325).

Regarding claims 11 and 18 respectively, Esche is silent regarding “wherein the spout bearing includes one or more ridges, the one or more ridges fitting into one or more recesses in the faucet body and preventing rotation of the spout bearing.” 
	However, Brattoli (FIGs 1-4) teaches a pull-out faucet (analogous to Esche), where a “spout bearing” 40 has a “ridge” 60 and the “faucet body” 20, 26 has a “recess” 36, where the ridge fits into the recess (see FIG 4) preventing rotation during the retracted position (see interaction between 30 and 36 in FIG 4). 
	Therefore it would have been obvious, before the effective filing date, to modify the bearing and faucet body of Esche with “wherein the spout bearing includes one or more ridges, the one or more .

Allowable Subject Matter
Claims 1-5 and 19-20 are allowed.
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance/allowability:

Regarding claim 1, closest prior art of record Esche is silent regarding “the flexible tube being positioned entirely within a cavity formed by the faucet body and the spout”. This is antithetical to Esche (FIG 1), which requires the flexible tube 16, 138 to have a counterweighted slack loop (at 150) that drops below the faucet body 18, such that extra tubing is stored when the pull-out faucet is retracted.
	Huang (US 20200123741) teaches this isolated limitation, by way of a pull-out faucet where the flexible tube 36, when retracted, is fully located within the spout/faucet body (see FIG 2).	
While Esche/Huang collectively read on every feature, it would require dramatic alterations (in this case hindsight reasoning) of the references for them to be structurally compatible. Attempting to combine them as-is would likely result in an inoperable structure. Therefore, claim 1 is non-obvious in light of the prior art of record.
	Claims 2-5 are also allowed by virtue of their dependency on claim 1.
	
Regarding claims 7 and 13 respectively, closest prior art of record Esche is silent regarding “wherein the flexible tube is configured to be entirely within the faucet body.”


Regarding claim 19, closest prior art of record Esche is silent regarding “a flexible tube extending generally linearly between the fluid outlet of the cartridge seat and the spout bearing”. Instead (FIGs 1-7), flexible tube 16 is oriented having 2 u-bends (at 150 and through 14) between cartridge seat 78 and spout bearing 32. This is seen to be essential to operation, as it not only allows extra tubing (via lower u-bend) for a pull-out extension, but also orients the spout 12/tube 16 at a downward-facing angle to dispense water to a specific location.
	While physically possible in concept, it would not be obvious to modify the system of Esche to orient the tube linearly, as it would obfuscate (or entirely remove) critical features of the pull-out spout.
Claim 20 is also allowed by virtue of its dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753